department of the treasury internal_revenue_service p o box irs cincinnati oh number release date uil code dear date date employer id number contact person id number contact telephone number form you must file tax years this letter is our final_determination that you don’t qualify for tax-exempt status under sec_501 of the internal_revenue_code the code recently we sent you a proposed adverse determination in response to your application the proposed adverse determination explained the facts law and basis for our conclusion and it gave you days to file a protest because we didn’t receive a protest within the required days the proposed determination is now final because you don’t qualify as a tax-exempt_organization under sec_501 of the code donors can’t deduct contributions to you under sec_170 of the code you must file federal_income_tax returns for the tax years listed at the top of this letter using the required form also listed at the top of this letter within days of this letter unless you request an extension of time to file we'll make this final adverse determination_letter and the proposed adverse determination_letter available for public inspection as required under sec_6110 of the code after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in the notice on how to notify us if you agree with our deletions you don’t need to take any further action we'll also notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed determination_letter under sec_6104 of the code you should contact your state officials if you have questions about how this determination will affect your state responsibilities and requirements letter rev catalog number 47632s if you have questions about this letter you can contact the person listed at the top of this letter if you have questions about your federal_income_tax status and responsibilities call our customer service number pincite-829-1040 tty for deaf or hard of hearing or customer service for businesses pincite-829-4933 we sent a copy of this letter to your representative as indicated in your power_of_attorney sincerely stephen a martin director exempt_organizations rulings and agreements enclosures notice redacted letter proposed adverse determination under sec_501 c redacted letter final adverse determination under sec_501 - no protest letter rev catalog number 47632s department of the treasury internal_revenue_service cincinnati oh legend b state c date xx percent number y dollars amount dear date date employer id number contact person id number contact telephone number contact fax number uil we considered your application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code code based on the information provided we determined that you don’t qualify for exemption under sec_501 of the code this letter explains the basis for our conclusion please keep it for your records issues do you qualify for exemption under sec_501 of the code no for the reasons stated below facts you were incorporated in b on c your articles of incorporation state you are organized exclusively for charitable religious educational and scientific purposes they also state that in the event you dissolve or terminate at any time your assets will be distributed for one or more exempt purposes as described under sec_501 of the code your purposes listed in your form_1023 consist of supporting research internationally for cures being developed for rare and infectious diseases leading research initiatives identifying best practices for streamlining drug therapy approvals worldwide providing professional thought leadership and unique networking activities for industry leaders increasing public awareness of the fight of ongoing disease cures globally to accomplish your purposes you will provide business and consulting services to the world-wide biotech and pharmaceutical industries who are developing new treatments for people who are infected with rare diseases you will help bridge the gap between rare disease cures being developed and ultimately approved for patient distribution by providing the necessary services to support efficient processing fast track approval applications for the developers of such drugs your services will be available to individuals for profit and not for profit organizations as well as other stake holders you will develop a detailed road map for each client with the necessary steps to get their drugs approved and to market including providing strategy support you also will focus on providing expert assistance to those who do not have experience or expertise in this process examples of specific services that you will provide to clients include the following e e e helping clients complete the necessary applications for more advantageous designations from regulatory agencies and in some cases completing the necessary applications and making the required submissions this may accelerate the approval process reviewing clients’ data and their scientific models to determine if they have the needed information necessary for submitting applications for approval validating clients’ research required for the application process furthermore you also provide executive search services executive coaching services and public awareness and educational programs examples of executive search services consist of connecting trained scientists and researchers with work and professional development opportunities and helping clients develop strategies and techniques in competitive hiring including developing recruiting programs and developing successful retention programs your executive coaching services will involve providing leadership development and professional growth for leaders who are scientists and researchers in the biotech and pharmaceutical industries your public awareness and educational programs will center around international conferences training events scientific meetings and symposiums with the goal of contributing to research for developing treatments for rare diseases you also have a comprehensive web site describing and promoting the services you provide and the value clients will get because you are operating as a nonprofit you are governed by a three-person board consisting of a director a board chairman and a secretary who have a wide range of experience in providing consulting services in the healthcare and pharmaceutical industries as well in in the nonprofit world you will be funded solely by fees for services when determining your individual clients’ fees you will consider hourly rates for project based factors such as salaries benefits and overhead rent equipment usage research time etc the client fees will be calculated based on the number of estimated hours to complete a request you will ensure your fees are generally in the range of x percent below market rates by collecting intelligence on competitors through various market analysis your expenses consist of salary expense occupancy expense and outlays for professional services of your total expenses and your salary expense is of your salary expense is for board members you further indicated that some work performed by your board_of directors is unpaid volunteer work furthermore the compensation you pay is determined by the board and is based on compensation_for similar positions and you indicated that your current compensation levels are below market for your senior executives your president and ceo is the husband of your founder who receives y dollars annually which is about salary expense of your letter rev catalog number 47630w finally you indicated that you will provide services to clients who may not be able to pay your fees through a variety of mechanisms which include a complete review of their clinical data and conference calls in which technical guidance is provided to position the client to move forward on their own you also offer a reduced fee for those firms which may be financially challenged law internal_revenue_code sec_501 provides for exemption for organizations organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes or to foster national or international amateur sports competition or for the prevention of cruelty to children or animals no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_513 of the code describes an unrelated_trade_or_business as any trade_or_business the conduct of which is not substantially related to the exercise or performance by such organization of its charitable educational or other purpose or function constituting the basis for its exemption under sec_501 code sec_513 of the code provides that a trade_or_business includes any activity which is carried on producing income from the sale_of_goods or the performance of services where an activity carried on for profit constitutes an unrelated_trade_or_business no part of such trade_or_business shall be excluded from such classification merely because it does not result in profit sec_1_501_c_3_-1 states that to be exempt as an organization described in sec_501 of the code an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1_501_c_3_-1 states that in order to meet the operational_test an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 of the code an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 states an organization may meet the requirements of sec_501 of the code although it operates a trade_or_business as a substantial part of its activities if the operation of such trade_or_business is in furtherance of the organization’s exempt_purpose or purposes and if the organization is not organized or operated for the primary purpose of carrying on an unrelated_trade_or_business as defined in sec_513 of the code an organization which is organized and operated for the primary purpose of carrying on an unrelated_trade_or_business is not exempt under sec_501 of the code even if it has certain religious purposes its property is held in common and its profits do not inure to the benefit of individual members of the organization in revrul_72_369 1972_2_cb_245 an organization was formed to provide managerial and consulting services for sec_501 organizations to improve the administration of their charitable programs the organization enters into agreements with unrelated sec_501 organizations to furnish managerial and consulting services on a cost_basis this revenue_ruling stated that letter rev catalog number 47630w an organization is not exempt merely because its operations are not conducted for the purpose of producing a profit to satisfy the ‘operational test ’ the organization's resources must be devoted to purposes that qualify as exclusively charitable within the meaning of sec_501 of the code and the applicable regulations providing managerial and consulting services on a regular basis for a fee is a trade_or_business ordinarily carried on for profit the fact that the services in this case are provided at cost and solely for exempt_organizations is not sufficient to characterize this activity as charitable within the meaning of sec_501 of the code furnishing the services at cost lacks the donative element necessary to establish this activity as charitable in 326_us_279 the supreme court found that the commercial hue permeating the organization was reflected in its charter provisions which was dedicated to the securing of educational and scientific advancements of business methods so that merchants might successfully and profitably conduct their business the organization’s activities were largely animated by this commercial purpose the supreme court held that the presence of a single nonexempt purpose if substantial in nature will destroy a claim for exemption regardless of the number or importance of truly exempt purposes in 70_tc_352 the organization’s sole activity was to offer consulting services on rural-related policy and program development to limited-resource organizations for a fee the organization did not limit its clientele to organizations which were themselves organizations described under sec_501 of the code but only to organizations which were either nonprofit or exempt the fees charged were set at or close to cost but were not less than its full cost of providing its services the organization’s financing did not resemble that of the typical organization described under sec_501 of the code the organization had not solicited or received voluntary contributions from the public its only source_of_income was from fees for services and those fees were set high enough to recoup all projected costs it failed to show it would not be in competition with commercial enterprises the and to produce a net profit provision of managerial and consulting services on a regular basis for a fee is a trade_or_business ordinarily carried on for profit the court held that the organization’s primary purpose was not educational scientific or charitable but rather was the conduct of an ordinary commercial consulting enterprise in competition with other commercial firms the organization was not operated exclusively for tax-exempt purposes within the meaning of sec_501 of the code in easter house v united_states 846_f2d_78 fed cir aff'g cl_ct the court found an organization that operated an adoption agency was not exempt under sec_501 of the code the organization was operated for a substantial nonexempt purpose rather than for the exempt purposes of providing educational and charitable services to unwed mothers and children the court stated that adoption services do not in and of themselves constitute an exempt_purpose the court found that the adoption agency was operated in a commercial manner the agency’s operation was funded completely by the fixed fees charged to adoptive parents it relied entirely on those fees and sought no funds from federal state or local sources nor engaged in fund raising programs nor did it solicit contributions ultimately the agency was not entitled to tax exempt status on basis that it was not distinguishable from commercial adoption agency the court found that the adoption agency’s primary goal was furthering of a business_purpose rather than the advancement of an educational or a charitable purpose in 950_f2d_365 7th cir the court_of_appeals upheld a tax_court decision stating that the organization operated its restaurants and health food stores for a substantial commercial letter rev catalog number 47630w purpose and it did not qualify for exemption under sec_501 of the code the appellate court provided the factors that may indicate a substantial nonexempt commercial purpose these factors include direct competition with other for-profit businesses existence and amount of annual and accumulated_profits competitive pricing policies and lack of below-cost pricing use of promotional materials to enhance sales advertising of goods and services lack of plans to solicit charitable_contributions hours of operation that are competitive with other commercial enterprises in 283_fsupp2d_58 d d c due to the commercial manner in which the organization conducted its activities the court held that the organization was operated for a nonexempt commercial purpose rather than for a tax-exempt purpose the court found that the organization operated its conference center in a manner consistent with that of a commercial business among the major factors courts have considered in assessing commerciality are competition with for profit commercial entities extent and degree of below cost services provided pricing policies and reasonableness of financial reserves additional factors include inter alia whether the organization uses commercial promotional methods eg advertising and the extent to which the organization receives charitable donations application of law you do not meet the requirements for recognition of tax exemption under sec_501 of the code because you do not operate for a tax-exempt purpose under sec_501 of the code your sole activity is the conduct_of_a_trade_or_business for the production_of_income you conduct no other activity aside from your clients are comprised of any individual or organization providing consulting services to clients for a fee whether operated on a for profit basis or a non-profit basis who are able and willing to pay your fees your fees are generally in the range of x percent below market rates fair_market_value rates comparable to other providers of similar services you even stated that you conduct research to insure these fees are set in the range of x percent below your competitors compensated employees conduct your operations on a regular and continuous basis based on sec_1_501_c_3_-1 you do not meet the requirements for recognition of tax exemption under sec_501 of the code because you are operated for the primary purpose of carrying on an unrelated_trade_or_business as defined in sec_513 of the code in addition you do not meet the operational requirements for recognition of tax exemption under sec_501 of the code and you fail the operational_test as described in sec_1_501_c_3_-1 you are not operating per sec_1_501_c_3_-1 because you operate for a substantial nonexempt purpose because more than an insubstantial part of your activities is not in furtherance of an exempt_purpose you are like the organization described in revrul_72_369 1972_2_cb_245 because you are operating in a commercial manner the organization described in the revenue_ruling was conducting commercial services only for organizations exempt under sec_501 your activities consists of the provision of consulting services primarily to any individual or organization who is able to pay your fees the fact that your consulting services may be provided in the range of x percent below market rate does not characterize your activities as charitable furthermore the fact that your clients are fighting against rare diseases by providing new cures and requesting your assistance is not sufficient to characterize the activity as charitable letter rev catalog number 47630w in better business bureau of washington d c inc the united_states supreme court provided that the presence of a single nonexempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes since your primary purpose is the conduct of an unrelated_trade_or_business for profit by operating as a consulting business you serve a substantial nonexempt purpose which precludes tax exemption under sec_501 of the code you are operated for a substantial nonexempt purpose similar to the organization described in airlie foundation v internal_revenue_service supra applying the factors stated in airlie foundation as demonstrating a substantial nonexempt commercial purpose your provision of consulting services to clients primarily for a fee directly competes with other providers of similar consulting services like a commercial business your services are generally available to any individual or organization willing to pay your fees furthermore you stated that when establishing your fees for your various services you take into consideration general project based factors in determining hourly rates such as salaries benefits and overhead rent equipment usage research time etc and then you ensure your fees are generally below market rates by collecting pertinent information on competitors through market research in addition like the organization in arlie you do not limit your clients to organizations that are described under sec_501 of the code another factor considered in assessing a commercial manner of operations is the extent and degree of below cost services provided you indicated that you provide services to clients who may not be able to pay your fees through a variety of methods including a complete review of their clinical data and conference calls with employees in which technical guidance is provided positioning the client to move forward on their own as well as offering a reduced fee for those firms which may be financially challenged however you still primarily operate in commercial manner moreover based on your financial data your revenues will come exclusively from consulting fees resulting from the provision of consulting services thus you meet most of the factors indicated by the courts as operating for a substantial nonexempt purpose you are like the organization described in living faith inc v commissioner supra where the court_of_appeals upheld a tax_court decision stating that the organization operated its restaurants and health food stores for a substantial commercial purpose you also meet most of the factors provided by the appellate court in living faith inc as exhibiting a substantial nonexempt commercial purpose your provision of consulting to clients for a fee is in direct competition with other for-profit providers of similar services the fact that you ensure the fees you charge through market research are less also illustrated you that you are in direct competition to similar entities you did not substantiate that you offer below-cost services to your clients the financial data you submitted showed that all of your income is from fees for services rendered you are not supported by gifts grants and charitable_contributions from the general_public you are also using your website to market and promote your services which is characteristic of a commercial business indistinguishable from a commercial enterprise by operating in the manner described you are furthering a substantial nonexempt purpose you are operated in a manner you are like the organization described in easter house v united_states supra where the court determined that the organization was not exempt because its conduct of adoption services activity was in furtherance of a nonexempt commercial purpose similar to adoption services your provision of consulting services to clients for a fee do not in and of themselves constitute an exempt_purpose your sole activity is to render consulting letter rev catalog number 47630w services to your clients in exchange for a fee your activities are not carried out to accomplish a tax-exempt purpose under sec_501 of the code you are comparable to the organization described in b s w group inc v commissioner supra where the court indicated that the provision of managerial and consulting services on a regular basis for a fee is a trade_or_business ordinarily carried on for profit your activities constitute the conduct_of_a_trade_or_business that is ordinarily carried on by commercial ventures organized for profit like a for-profit business all your revenues are from fees paid_by your clients for consulting services while charitable institutions often do provide services to individuals the cost is generally subsidized by contributors who do not receive anything in return your fees however are set high enough to recoup all projected costs and to produce a profit thus based on the totality of the facts and circumstances you are operated for the substantial nonexempt purpose conclusion based on the facts we conclude that you are not in compliance with the above stated laws and precedence you do not meet the operational_test under sec_501 of the code because the manner in which you operate is commercial accordingly you do not qualify for exemption as an organization described in sec_501 of the code contributions to you are not deductible under sec_170 of the code if you don’t agree you have a right to file a protest if you don’t agree with our proposed adverse determination to do so you must send a statement to us within days of the date of this letter the statement must include e e e e e e your name address employer_identification_number ein and a daytime phone number acopy of this letter highlighting the findings you disagree with anexplanation of why you disagree including any supporting documents the law or authority if any you are relying on the signature of an officer director trustee or other official who is authorized to sign for the organization or your authorized representative one of the following declarations for an officer director trustee or other official who is authorized to sign for the organization under penalties of perjury i declare that i examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete for authorized representatives under penalties of perjury i declare that i prepared this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete letter rev catalog number 47630w your representative attorney certified_public_accountant or other individual enrolled to practice_before_the_irs must file a form_2848 power_of_attorney and declaration of representative with us if he or she hasn’t already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney we'll review your protest statement and decide if you provided a basis for us to reconsider our determination if so we'll continue to process your case considering the information you provided if you haven’t provided a basis for reconsideration we'll forward your case to the office of appeals and notify you you can find more information about the role of the appeals_office in publication how to appeal an irs decision on tax- exempt status if you don’t file a protest within days you can’t seek a declaratory_judgment in court at a later date because the law requires that you use the irs administrative process first sec_7428 of the code where to send your protest please send your protest statement form_2848 if needed and any supporting documents to the applicable address u s mail street address for delivery service internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh you can also fax your statement and supporting documents to the fax number listed at the top of this letter if you fax your statement please contact the person listed at the top of this letter to confirm that he or she received it if you agree if you agree with our proposed adverse determination you don’t need to do anything if we don’t hear from you within days we'll issue a final adverse determination_letter that letter will provide information on your income_tax filing_requirements you can find all forms and publications mentioned in this letter on our website at www irs gov formspubs if you have questions you can contact the person listed at the top of this letter letter rev catalog number 47630w we sent a copy of this letter to your representative as indicated in your power_of_attorney enclosure publication ce sincerely stephen a martin director exempt_organizations rulings and agreements letter rev catalog number 47630w
